DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.  The amended claims stand rejected over the previously cited prior art.  See the rejections below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12, 14-17, 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2012/0154557 A1 to Perez et al (“Perez”) in view of US Patent Pub. 2006/0152434 A1 to Sauer et al (“Sauer”).
As to claim 1, Perez discloses a display device (See Fig. 1, 2) comprising:
a first layer including (114) a first region and a second region, wherein the first region and the second region are configured to be visible to a user (See Fig. 2C; ¶ 0054); 
a second layer (112) laminated on the first layer, wherein the second layer is configured to output an image (¶ 0047); 
circuitry (Fig. 3, Control Circuit) configured: 
(¶ 0054; See Fig. 2D), 
to display the image and a projection of the first region on a virtual image forming plane in an environment opposite the user relative the display device (See Fig. 2D; Perez discloses a virtual image forming plane which projects the image of the dolphin overlapped with a first region (See Fig. 2C) for displaying the dolphin on an environment (See Fig. 2A) that is opposite the user relative to the display device.).  
Perez fails to disclose an input device configured to receive an input from the user; and circuitry configured to adjust, based on the input, a position of the image and/or a position of the projection of the first region on the virtual image forming plane.  
Sauer discloses an input device configured to receive an input from the user; and circuitry (Fig. 2A, 208) circuitry configured to adjust, based on the input, a position of the image and/or a position of the projection of the first region on the virtual image forming plane (¶ 0012, 0031, 0040-0041; Sauer discloses calibrating an optical see-through display system where a user aligns a virtual reference to real reference structure 102 displayed on a display.  See also ¶ 0009, “correct alignment between virtual graphics objects and real objects in the scene”).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Perez with the teachings of Sauer an input device 
Perez discloses wherein: the circuitry is configured to control a light shielding of the second region to be equal to or less than the light shielding of the first region (See Fig. 2C; ¶ 0054), but fails to disclose control a light shielding to be equal to or less than 95% the light shielding of the first region.  However, as depicted in Fig. 2C the darkened region appear to show a light shielding of non-darkened by a significantly more percentage.  As such, it would have been a mere matter of design to produce expected results through routine experimentation while still yielding expected results.  See MPEP 2144.05.II.A.  
As to claim 7, Perez discloses wherein:  a ratio of a horizontal length of the first region to a horizontal length of a image region on which the image is displayed is between 1 and 1.5, and 
a ratio of a vertical length of the first region to a vertical length of the image region is between 1 and 1.5 (See Fig. 2A-E).
As to claim 12, Perez discloses further comprising: a frame configured to be mounted on a head of the user (See Fig. 1, 2).  
As to claim 14, Perez discloses fails wherein: the circuitry is configured to control a light shielding of the second region to be equal to or less than the light shielding of the first region (See Fig. 2C; ¶ 0054), but fails to disclose control a 
As to claim 15, Perez discloses controlling in a monochrome type LCD panel which controls opacity to be between 50% to 90% (¶ 0049), but fails to disclose wherein: the circuitry is configured to control a light shielding of the first region to be between 35% and 99% of a complete light shielding of the first region.  However, it would have been a mere matter of design to produce expected results through routine experimentation while still yielding expected results.  See MPEP2144.05.II.A.  
As to claim 16, Perez discloses a method for controlling transmittance of a display device, the method comprising:
controlling a first transmittance of a first region of a first layer (Fig. 2, 114) of the display device to be lower than a second transmittance of a second region of the first layer of the display device (¶ 0054),
wherein the second layer is laminated on the first layer and is configured to output an image (¶ 0047), wherein the image and a projection of the first region is displayed on a virtual forming plane in an environment opposite the user relative to the display device (See Fig. 2D; Perez discloses a virtual image forming plane which projects the image of the dolphin overlapped with a first region (See Fig. 2C) for displaying the dolphin on an environment (See Fig. 2A) that is opposite the user relative to the display device.);  
wherein the environment is visible in the second region (See Fig. 2A-E), and
wherein the first region and the second region are configured to be visible to the user (¶ 0054; See Fig. 2A-E).  
Perez fails to disclose an input device configured to receive an input from the user; and circuitry configured to adjust, based on the input, a position of the image and/or a position of the projection of the first region on the virtual image forming plane.  
Sauer discloses an input device configured to receive an input from the user; and circuitry (Fig. 2A, 208) circuitry configured to adjust, based on the input, a position of the image and/or a position of the projection of the first region on the virtual image forming plane (¶ 0012, 0031, 0040-0041; Sauer discloses calibrating an optical see-through display system where a user aligns a virtual reference to real reference structure 102 displayed on a display.  See also ¶ 0009, “correct alignment between virtual graphics objects and real objects in the scene”).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Perez with the teachings of Sauer an input device configured to receive an input from the user; and circuitry configured to adjust, based on the input, a position of the image and/or a position of the projection of the first region on the virtual image forming plane, as suggested by Perez 
Perez discloses wherein: the circuitry is configured to control a light shielding of the second region to be equal to or less than the light shielding of the first region (See Fig. 2C; ¶ 0054), but fails to disclose control a light shielding to be equal to or less than 95% the light shielding of the first region.  However, as depicted in Fig. 2C the darkened region appear to show a light shielding of non-darkened by a significantly more percentage.  As such, it would have been a mere matter of design to produce expected results through routine experimentation while still yielding expected results.  See MPEP 2144.05.II.A.  
As to claim 17, Perez discloses all of the limitations of claim 16 and further discloses a computer-readable medium storing instructions that, when executed by a computer, perform a method for controlling transmittance of a display device (¶ 0062).  
As to claim 22, the same rejection or discussion is used as in the rejection of claim 13.  
As to claim 23, the same rejection or discussion is used as in the rejection of claim 14.  
As to claim 24, the same rejection or discussion is used as in the rejection of claim 15.  
As to claim 25, Perez discloses wherein the second region of the first layer excludes the image (See Fig. 2C; Perez discloses an image in which the opacity filter only effects the virtual image portion of the screen.).  
and/or the projection of the first region (See Fig. 2A-E; Perez discloses a projection of the dolphin image which is constricted to the shaded region (See Fig. 2C) such that is viewed by a user on a real world scene.).  
Perez fails to disclsoes adjusting a position of the image and/or a position of the projection of the first region on the virtual image forming plane.  
Sauer discloses adjusting a position of the image and/or a position of the projection of the first region on the virtual image forming plane (¶ 0012, 0031, 0040-0041; Sauer discloses calibrating an optical see-through display system where a user aligns a virtual reference to real reference structure 102 displayed on a display.  See also ¶ 0009, “correct alignment between virtual graphics objects and real objects in the scene”).  
See the motivation to combine Perez with the teachings of Sauer in the rejection of claim 1 above.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2012/0154557 A1 to Perez et al (“Perez”) in view of US Patent Pub. 2006/0152434 A1 to Sauer et al (“Sauer”), and further in view of EP 2,535,760 A2 to Machida.
As to claim 4, Perez in view of Sauer fails to disclose further comprising:  

a first substrate;
a plurality of first transparent electrode segments disposed on a surface of the first substrate, the layer being disposed on a surface of the first transparent electrode opposite the first substrate; 
a plurality of second transparent electrode segments disposed on a surface of the layer opposite the plurality of first transparent electrode segments; and
a second substrate disposed opposite the first substrate relative to the layer,
the plurality of first transparent electrode segments extend in a first direction, and the plurality of second transparent electrode segments extend in a second direction different from the first direction.  
Machida discloses further comprising:  (See Fig. 1) 
an image forming device (See Fig. 1, 111) configured to emit internal light based on which a computer generated image is formed; 
a first substrate (703);
a plurality of first transparent electrode (704) segments disposed on a surface of the first substrate, the layer being disposed on a surface of the first transparent electrode opposite the first substrate; 
(702) segments disposed on a surface of the layer opposite the plurality of first transparent electrode segments; and
a second substrate (701) disposed opposite the first substrate relative to the layer,
the plurality of first transparent electrode segments extend in a first direction, and the plurality of second transparent electrode segments extend in a second direction different from the first direction (See Fig. 1).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Perez in view of Sauer with the teaching of Machida further comprising:  an image forming device configured to emit internal light based on which a computer generated image is formed; a first substrate; a plurality of first transparent electrode segments disposed on a surface of the first substrate, the layer being disposed on a surface of the first transparent electrode opposite the first substrate; a plurality of second transparent electrode segments disposed on a surface of the layer opposite the plurality of first transparent electrode segments; and a second substrate disposed opposite the first substrate relative to the layer, the plurality of first transparent electrode segments extend in a first direction, and the plurality of second transparent electrode segments extend in a second direction different from the first direction, as suggested by Machida thereby similarly enhancing the device to include elements which were known in the art for controlling augmented reality viewing.  
(See Fig. 1, 705).  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2012/0154557 A1 to Perez et al (“Perez”) in view of US Patent Pub. 2006/0152434 A1 to Sauer et al (“Sauer”), and further in view of EP 2,535,760 A2 to Machida, and further in view of US Patent Pub. 2004/0095630 A1 to Fukuzawa et al.
As to claim 6, Perez in view of Sauer and Machida fails to disclose wherein: the stack of electrochromatic material layers include: 
a first material layer comprising tungsten trioxide, molybdenum trioxide, or vanadium pentoxide;
a second material layer comprising tantalum pentoxide; and 
a third material layer comprising iridium tin oxide, iridium oxide, zirconium dioxide, zirconium phosphate, or a Prussian blue complex.  
Fukuzawa discloses wherein: the stack of electrochromatic material layers include: 
a first material layer comprising tungsten trioxide (Fig. 4A, 32), molybdenum trioxide, or vanadium pentoxide;
a second material layer comprising tantalum pentoxide (Fig. 4A, 30); and 
a third material layer comprising iridium tin oxide, iridium oxide, zirconium dioxide, zirconium phosphate, or a Prussian blue complex (Fig. 4A, 28; ¶ 0016).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Perez in view of Sauer and Machida with the teachings .  

Claims 8-11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2012/0154557 A1 to Perez et al (“Perez”) in view of US Patent Pub. 2006/0152434 A1 to Sauer et al (“Sauer”), and further in view of US Patent Pub. 2008/0218434 A1 to Kelly et al (“Kelly”).
As to claim 8, Perez in view of Sauer fails to disclose wherein:  the circuitry is configured to control the first transmittance of the first region based on an illuminance of an environment surrounding the display device.
Kelly discloses wherein:  the circuitry is configured to control the first transmittance of the display region based on an illuminance of an environment surrounding the display device (¶ 0028, 0040).
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Perez in view of Sauer with the teachings of Kelly wherein:  the circuitry is configured to control the first transmittance of the display region based on an illuminance of an environment surrounding the display device, as suggested by Kelly thereby similarly enhancing the device to control 
As to claim 9, Kelly discloses further comprising: a sensor configured to measure the illuminance of the environment surrounding the display device (¶ 0028, 0040).
As to claim 10, Perez in view of Sauer fails to disclose wherein:  the display device comprises a head up display device.
Kelly discloses wherein:  the display device comprises a head up display device (See Fig. 1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Perez in view of Sauer with the teachings of Kelly wherein:  the display device comprises a head up display device, as suggested by Kelly thereby similarly employing the device into known configurations of display devices especially for augmented reality systems.  
As to claim 11, Kelly discloses wherein: the head up display device is configured to be installed on a windshield or a cockpit of a vehicle (See Fig. 1).
As to claim 20, the same rejection or discussion is used as in the rejection of claim 8.  
As to claim 21, the same rejection or discussion is used as in the rejection of claim 9.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Pappas can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J LEE/Primary Examiner, Art Unit 2624